DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/04/2021, 05/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings were received on 05/10/2021.  These drawings are considered by examiner.

Claim - 35 USC § 101
4.	Claims 15-20 recites “A non-transitory computer readable medium” are deemed in compliance with the requirement of 35 U.S.C. 101, and are eligible claims.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolan et al (US 2018/0367579), hereinafter “Kolan“, in view of Oh (US 2020/0014905), hereinafter “Oh“.
Regarding claim 1, Kolan teaches a method for accessing 3rd Generation Partnership Project (3GPP) Framework for Live Uplink Streaming (FLUS) sink capabilities (pars [0025] [0029] [0077] teach the characteristics/capabilities of all FLUS sinks provided by the FLUS operator), executable by a processor, comprising: 
obtaining, by a FLUS source, a sink resource associated with a FLUS sink (pars [0107-0109] teach a FLUS source, and a FLUS sink), wherein the sink resource indicates a direct address at which a capability described in the sink resource can be directly accessed (pars [0031-0032] [0077-0080]); and 
Kolan does not explicitly teach accessing the capability directly by the FLUS source using the direct address.
Oh, in the same field of endeavor, teaches accessing the capability directly by the FLUS source using the direct address (pars [0244-0247] [0250-0255] teach the capability directly by the FLUS source using the direct address and directly accessed to uniform resource locator or address).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kolan to Oh, in order to increasing demands for transmitting and receiving metadata that allowing a user to feel as if the user is placed in an environment where a virtual reality and the real world are mixed, in which provide higher-quality images and spatial sound (as suggested by Oh in paragraphs [0003-0004]).

Regarding claims 2, 9, and 16, the combination of Kolan and Oh teach the method of claims 1, 8, 15, Kolan further teaches wherein the sink resource indicates a capability description location from which a capability description can be retrieved (pars [0052-0056]), and wherein the direct address is included in the capability description (pars [0071-0073] teach List of parameters in DNS TXT Record for Uplink Service Parameter Name Description Example Values supported features List of supported features).  

Regarding claims 3, 10, and 17, the combination of Kolan and Oh teach the method of claims 2, 9, 16, Kolan further teaches wherein the capability description location is indicated by a first uniform resource locator name included in the sink resource (pars [0134-0136] [0174-0179] teach the service capabilities), and wherein the direct address is indicated by a second uniform resource locator included in the capability description (pars [0077-0078] [0134-0136] [0174-0179] teach the FLUS service capabilities based on the locations).  

Regarding claims 4, 11, and 18, the combination of Kolan and Oh teach the method of claims 1, 10, 17, Kolan further teaches wherein the capability is described in the sink resource using an element of an array (pars [0174-0181] teach provide a corresponding capability URL name indicating the capability reads on an element of an array).  

Regarding claims 5, 12, and 19, the combination of Kolan and Oh teach the method of claims 4, 10, 17, Kolan further teaches wherein the direct address is included in the element of the array (pars [0174-0181] teach provide a corresponding capability URL name indicating the capability reads on an element of an array).  

Regarding claims 6, 13, and 20, the combination of Kolan and Oh teach the method of claims 5, 12, 19, Kolan further teaches wherein the direct address is indicated by a uniform resource locator included in the element of the array (pars [0174-0181] teach provide a corresponding capability URL name indicating the capability reads on an element of an array).  

Regarding claims 7 and 14, the combination of Kolan and Oh teach the method of claim 6, Kolan further teaches wherein the element of the array further comprises a uniform resource name indicating the capability (pars [0174-0181] teach provide a corresponding capability URL name indicating the capability reads on an element of an array).  

Regarding to claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641